UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


MARCUS JONES,

                                   Plaintiff,
                                                              DECISION AND ORDER
       v.                                                     1:17-CV-00001-RJA

NANCY A. BERRYHILL, ACTING
COMMISSIONER OF SOCIAL SECURITY,

                                   Defendant.


                                     INTRODUCTION
       Plaintiff Marcus Jones (“Plaintiff”) brings this action pursuant to the Social Security
Act (“the Act”) seeking review of a final decision of the Acting Commissioner of Social
Security (“the Commissioner”) that denied his application for Disability Insurance Benefits
under Title II of the Act. (Dkt. 1). The Court has jurisdiction over this action under 42
U.S.C. §§ 405(g).

       Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil
Procedure 12(c). (Dkts. 14 and 15). The Court assumes the parties’ close familiarity with
the procedural history, administrative record, and all issues before the Court. The Court
has carefully considered the entire record, and for the reasons set forth below, the Court
GRANTS the Commissioner’s motion for judgment on the pleadings and DENIES the
Plaintiff’s motion for judgment on the pleadings for Social Security benefits.

                                       DISCUSSION
       This Court reviews the record to determine whether the Commissioner applied the
correct legal standard and whether substantial evidence supports the Commissioner’s
final decision. 42 U.S.C. § 405(g). Plaintiff argues that the ALJ erred in substituting her
own lay opinion for that of a physician; failed to properly weigh the opinion of a
chiropractor under SSR 06-03p; and failed to give “good reasons” for rejecting “the
favorable opinions of treating orthopedic surgeon Dr. Capicotto and pain management
specialist Dr. Williams.” (Dkt. 14 at 22). The Court disagrees.

       Plaintiff’s argument that the ALJ substituted her own lay opinion

       Plaintiff argues the ALJ improperly based the RFC on her lay opinion when she
relied on her own interpretations of diagnostic imaging and on medical opinions where no
function-by-function assessments had been made. See (Dkt. 14 at 13-16).

       “[A]n ALJ is not qualified to assess a claimant's RFC on the basis of bare medical
findings, and as a result an ALJ's determination of RFC without a medical advisor's
assessment is not supported by substantial evidence.” Dailey v. Astrue, 2010 WL
4703599, at *11 (W.D.N.Y. Oct. 26, 2010) (internal quotation omitted), report and
recommendation adopted, 2010 WL 4703591 (W.D.N.Y. Nov. 19, 2010). However,
Plaintiff’s physicians need not provide specific function-by-function assessments of her
residual functional capacity if the medical record is extensive enough to support an
informed residual functional capacity finding by the ALJ. Leonard v. Colvin, 2014 WL
1338813, at *3 (W.D.N.Y. Mar. 31, 2014) (citing Tankisi v. Commissioner of Social
Security, 521 F. App'x. 29, 34 (2d Cir. 2013); Lowry v. Astrue, 474 F. App'x 801, 804 (2d
Cir. 2012); Rosa v. Callahan, 168 F.3d 72, 79 n. 5 (2d Cir.1999)). In addition, the ALJ
may consider treatment and other methods to alleviate pain, and how symptoms impact
a claimant’s mode of daily living. 20 C.F.R. § 404.1529(c)(3)-(4).

       Additionally, the ALJ's RFC finding need “not perfectly correspond with any of the
opinions of medical sources cited in his decision,” and the ALJ is “entitled to weigh all of
the evidence available to make an RFC finding that [is] consistent with the record as a
whole.” Ortiz v. Colvin, 298 F.Supp.3d 581, 587 (W.D.N.Y. 2018) (citing Matta v. Astrue,
508 Fed.Appx. 53, 56 (2d Cir. 2013) (summary order). Remand is not required “simply
because the ALJ failed to conduct an explicit function-by-function analysis.” Cichocki v.
Astrue, 729 F.3d 172, 177 (2d Cir. 2013); see also Heil v. Comm’r of Soc. Sec., No. 16-
CV-6653-FPG, 2017 WL 5467714 (W.D.N.Y. Nov. 14, 2017). The ALJ’s RFC
determination may still be upheld when her analysis “affords an adequate basis for
meaningful judicial review, applies the proper legal standards, and is supported by
substantial evidence such that additional analysis would be unnecessary or superfluous.”

                                             2
Id. In any event, where the record shows that a claimant suffers from little physical
impairment, the ALJ is permitted to render a common-sense judgment as to the limitations
present. Skupien v. Colvin, No. 13-CV-403 (WMS), 2014 WL 3533425, at *4 (W.D.N.Y.
July 16, 2014) (citing Walker v. Astrue, No. 08–CV–0828, 2010 WL 2629832, at *7
(W.D.N.Y. June 11, 2010).

       Here, the record is indicative of some limitations; however, the record also shows
that Plaintiff’s limitations were not as severe as he contends and not so restrictive as to
render Plaintiff unable to work altogether. For example, while it is undisputed that Plaintiff
suffered from disc herniation and degenerative changes after his car accident, Plaintiff’s
range of motion was also mostly normal throughout the closed period of disability. (Tr.
142, 187-89, 190, 196, 203-04, 210, 212-15, 218, 223). Further, the diagnostic imaging
is not part of the administrative record, only the findings of the imaging previously
analyzed by a physician. See, e.g., (Tr.198-200) (using “unremarkable”, “normal”,
“maintained”, and “preserved” to describe the results of Plaintiff’s diagnostic imaging of
his spine).

       Additionally, Plaintiff received only conservative treatment, further suggesting that
his impairments were not as severe as he contends. Plaintiff was treated by a chiropractor
after his car accident and never presented to a hospital for any emergency or other acute
care. (Tr. 223-338). Plaintiff also discontinued his pain medication on his own. (Tr. 188,
190). He also indicated that he was not interested in treatment with a neurologist for his
headaches and not interested in surgery for his back. (Tr. 142, 197, 205). Plaintiff also
reported normal activities of daily living and did not indicate that he was impeded in any
way from every day functioning. (Tr. 152-55, 161).

       Further, the record contains a function report dated June 30, 2013, wherein the
Plaintiff states that he has no difficulties in preparing daily meals, shopping, walking to his
destinations, riding in a car, and using public transportation. (Tr. 152-55). He also
admitted that he read, watched television, and used a computer for upwards of 12 hours
per day. (Tr. 155, 161). Plaintiff also did not dispute the ALJ’s finding that he failed to
show good cause for not appearing for his disability hearing and his counsel did not object



                                              3
to the evidence in the record or otherwise indicate the record was not complete. (Tr. 44-
56).

       The Court finds that the ALJ’s RFC determination was not the product of the ALJ’s
lay opinion. Sufficient documentation existed for the ALJ to conclude that Plaintiff had the
RFC to perform less than a full range of sedentary work and made an RFC determination
that is consistent with the record as a whole. See Matta, 508 Fed.Appx. at 56. Further,
the ALJ’s analysis “affords an adequate basis for meaningful judicial review, applies the
proper legal standards, and is supported by substantial evidence such that additional
analysis would be unnecessary or superfluous.” Cichocki, 729 F.3d at 177-78.

       Plaintiff’s argument that ALJ failed to properly weigh opinion of chiropractor

       Plaintiff argues that the ALJ failed to properly evaluate the opinion of chiropractor
Dr. Ward under SSR 06-03p. (Dkt. 14 at 17). SSR 06-03p specifies that the factors to be
considered when assessing opinions from acceptable medical sources may also be used
when considering opinions from “other sources” such as a chiropractor. SSR 06-03p,
2006 WL 2329939, at *4-*6 (Aug. 6, 2006); see 20 C.F.R. § 404.1513(a). Nevertheless,
the ALJ gave Dr. Ward “greater weight” to his July 15, 2013 letter stating that Plaintiff was
able to return to work. (Tr. 29). The ALJ also stated his reason for considering Dr. Ward’s
opinion was because he had a year-long relationship with Plaintiff. Id. “Even as to
recognized medical sources, ‘[t]he amount of weight to give such opinions is based in part
on the examining and treatment relationship, length and frequency of the examinations,
the extent of relevant evidence given to support the opinion, and consistency with the
record as a whole.’” Fitzwater v. Berryhill, 2017 WL 4563899, at *5 (Oct. 13, 2017) (citing
Conlin ex rel. N.T.C.B. v. Colvin, 2015 WL 3961167, at *8 (W.D.N.Y. June 29, 2015)
(citation omitted)). Here, the ALJ made clear that much of the record evidence supported
greater abilities than Plaintiff contends, namely, his reported activities of daily living and
conservative treatment, discussed herein.




                                              4
        Plaintiff’s argument that ALJ failed to give “good reasons” for rejecting opinions of
        Drs. Capicotto and Williams


        Plaintiff argues that Drs. Capicotto and Williams are treating physicians whose
opinions should have been assessed under the treating physician rule. (Dkt. 14 at 17-18).
Plaintiff further argues that because neither treating physician was afforded controlling
weight, the ALJ needed to give “good reasons” as to why he discounted their opinions.
(Dkt. 14 at 23).

        The opinion of a treating medical source is given controlling weight if it is well
supported by medical findings and not inconsistent with other substantial evidence in the
record. See Green–Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003); see also Rosa
v. Callahan, 168 F.3d 72, 78 (2d Cir.1999); see also 20 C.F.R. §§ 404.1527(d)(2);
416.927(d)(2). If an ALJ assigns less than controlling weight to a treating physician’s
opinion because it does not meet this standard, the ALJ must “comprehensively set forth
[his or her] reasons for the weight assigned to a treating physician’s opinion.” Halloran v.
Barnhart, 362 F.3d 28, 33 (2d Cir. 2004). However, the ALJ need not expressly discuss
each of these factors, so long as his “reasoning and adherence to the regulation are
clear.” Atwater v. Astrue, 512 F. App'x 67, 70 (2d Cir. 2013) (citing Halloran, 362 F.3d at
31–32).

        As an initial matter, the Court notes that Dr. Williams is not a treating physician
under the regulations; therefore, the ALJ is not bound to rigorously apply the factors under
20 C.F.R. § 404.1527(c). 1 The regulation states, in part, that:

                Treating source means your own acceptable medical source
                who provides you, or has provided you, with medical
                treatment or evaluation and who has, or has had, an ongoing
                treatment relationship with you. Generally, we will consider
                that you have an ongoing treatment relationship with an
                acceptable medical source when the medical evidence
                establishes that you see, or have seen, the source with a
                frequency consistent with accepted medical practice for the

1
  These factors include: (1) examining relationship; (2) treatment relationship; (3) length of treatment and
frequency of examination; (4) nature and extent of the treatment relationship; (5) consistency; (6)
specialization; and (7) other factors.

                                                     5
              type of treatment and/or evaluation required for your medical
              condition(s). We may consider an acceptable medical source
              who has treated or evaluated you only a few times or only after
              long intervals (e.g., twice a year) to be your treating source if
              the nature and frequency of the treatment or evaluation is
              typical for your condition(s).

20 C.F.R. § 404.1527(a)(2). Plaintiff saw Dr. Williams on August 14 and 28, 2012, and
then did not follow up with appointments or continue taking the medication that was
prescribed by Dr. Williams. (Tr. 28, 232-338, 366-69, 219). Conversely, Dr. Capicotto is
a treating physician under the regulation. He saw Plaintiff multiple times over the course
of Plaintiff’s closed period of disability. (Tr. 142, 203-10, 215-19, 204-215, 220).


       However, even if Dr. Williams is considered a treating physician, the ALJ still noted
the reasons why he discounted Dr. Williams’ opinion, namely, that Plaintiff only saw Dr.
Williams on two occasions and that Dr. Williams’ only opinion presented in the
administrative record was that Plaintiff was disabled, an issue reserved for the
Commissioner. (Tr. 186-190). The Court would also note that Dr. Williams’ limited
treatment notes contain obvious clerical and transcription errors, such as referring to
Plaintiff as “she” and stating “[h]e states that this left shoulder as an attorney for the past
2 days and he believes he may have slept on his shoulder and it for you.” (Tr. 190).


       Drs. Capicotto and Williams’ opinions are also wholly inconsistent with other
substantial evidence in the record, that is, Plaintiff’s activities of daily living and
conservative treatment. Plaintiff reported that during his closed period of disability, he
took care of his personal needs and cooked meals, shopped, completed household
chores, and utilized public transportation. Plaintiff also reported reading, using a
computer, and watching television for up to 12 hours per day. (Tr. 28). Plaintiff also did
not follow up with his pain management physician, Dr. Williams, elected to not have
corrective surgery, and discontinued taking medication on his own. The Court finds the
ALJ’s reasoning is clear as to why he discounted the opinions of these two doctors, and
further finds that substantial evidence supports that determination.




                                              6
                                         CONCLUSION

       For the reasons discussed above, the Commissioner’s motion for judgment on the
pleadings (Dkt. 15) is granted and Plaintiff’s motion (Dkt. 14) for judgment on the
pleadings for Social Security benefits is denied. The Clerk is directed to close this case.

IT IS SO ORDERED.
                                              __s/Richard J, Arcara____ _____
                                          HONORABLE RICHARD J. ARCARA
                                              UNITED STATES DISTRICT COURT

Dated: May 24, 2019




                                             7
